Citation Nr: 1500255	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-03 371	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for headaches.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include a depressive disorder and, if so, whether the claim should be allowed. 

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder and, if so, whether the claim should be allowed. 

5.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from May 1979 to July 1983. 

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Historically, the Veteran was notified in February 1986 of a rating decision in January 1986 which granted service connection for chondromalacia of the right knee but denied service connection for left knee disability, including residuals of an in-service left knee injury.  The Veteran did not appeal.  Reopening of the claim for service connection for left knee disability was denied in March 1987.  Reopening was again denied in July 2005, of which the Veteran was notified in August 2005 but he did not appeal.  

The Veteran was notified in April 2008 of a rating decision that month which denied service connection for a depressive disorder, not otherwise specified (NOS), claimed as post-traumatic stress disorder (PTSD).  It was noted that while VA records reflected treatment for a diagnosed depressive disorder, the service records were negative for psychiatric disability, he had not been diagnosed with PTSD, and he had not provided any requested stressor information for possible verification.  That rating decision also denied reopening of the claim for service connection for left knee disability.  It was noted that VA records showed treatment for left knee disability but the opinion of a July 2007 VA examiner was that the current minimal degenerative joint disease (DJD) was due to his morbid obesity and minor age acquired DJD, and not due to anything that occurred during military service.  

A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the issue of entitlement to service connection for psychiatric disability to the broader issue of whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include a depressive disorder.  

The April 2010 rating decision which is appealed found that while the Veteran complained of chest pain in 1981 and injured his ribs in 1982, a VA examiner had opined that these were not the cause of his current COPD.  Also, while he had some tension headaches during service a VA examiner had opined that his current headaches were unrelated to military service.  As to the application to reopen the claim for service connection for psychiatric disability, the rating decision addressed a new theory of entitlement de novo, i.e., not only was a depressive disorder not of service onset but, also, it was not aggravated by the service-connected right knee chondromalacia inasmuch as a VA examiner found that a dysthymic disorder was less likely related to service-connected right knee disability, as opposed to other matters.  As to the application to reopen the claim for service connection for left knee disability, the rating decision addressed a new theory of entitlement de novo, i.e., left knee disability was due to or aggravated by service-connected right knee disability.  It was found that this was sufficient to reopen that claim.  It was determined that a left knee disability was not of service onset and was not aggravated by the service-connected right knee chondromalacia inasmuch as an October 2009 VA examiner found that it was less likely than not that left knee disability was secondary to service-connected right knee disability and was more likely than not due to his morbid obesity and activities in postservice employment.  

The Veteran testified before a Decision Review Officer (DRO) in October 2011 and a transcript thereof is in the claim file.  He testified before the undersigned at a videoconference in March 2013, a transcript of which is contained within Virtual VA.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal a review of which does not reveal anything pertinent to the present appeal the transcript of the March 2013 Board videoconference and VA treatment (CAPRI) records within Virtual VA.  

The issues of service connection for COPD and for headaches, as well as de novo adjudication of the claims for service connection for an acquired psychiatric disorder and for a left knee disorder, and an increased rating for service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED.  


FINDINGS OF FACT

1.  The April 2008 rating decision denied service connection for a depressive disorder, claimed as PTSD, and also denied reopening of a claim for service connection for left knee disability; and because the Veteran was notified thereof by letter that same month but he did not appeal, that rating decision is final.  

2.  New and material has been received which establishes a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include a depressive disorder.  

3.  New and material has been received which establishes a reasonable possibility of substantiating the claim for service connection for a left knee disorder.  



CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying service connection for a depressive disorder, claimed as PTSD, and denying reopening of a claim for service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for an acquired psychiatric disorder, to include a depressive disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

By letters in September and December 2009 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claims connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) had held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that in a new and material evidence claim, the VCAA notice must include not only that evidence and information needed to reopen the claim and the elements required for claim substantiation, but also the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for the prior denial, i.e., (the elements for claim substantiation that were found not to exist).  

As to the duty to assist, regarding the applications to reopen the claims for service connection for an acquired psychiatric disorder, to include a depressive disorder, and service connection for left knee disability, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran's service treatment records (STRs) are on file.  He has been afforded VA examinations as to both claims.  

38 C.F.R. § 3.103(c)(2) requires that a presiding official fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The duty to suggest overlooked evidence relates to situations "when the record is missing any evidence on [an] issue [material to substantiating the claim] or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Leavey v. McDonald, No. 12-1883, slip op. at 11 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 496).  

The DRO hearing and the Board videoconference in this case focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Also not required are the assessment of credibility and probative value of evidence to determine the missing elements for claim substantiation; mining the record for all latent issues; discussing what regulations are potentially applicable to all such issues, or an explanation of all possible routes to benefits.  Leavey v. McDonald, No. 12-1883, slip op. at 9 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 493). 

The framework for discussion at a hearing as to what element(s) are missing and what types of evidence would assist in claim substantiation will generally be relevant administrative-appeal and decisional documents, e.g., RO decisions, notice of disagreement (NOD), statement of the case (SOC), Substantive Appeal, and any Supplemental SOC (SSOC).  Leavey, slip op. at 9 (citing Bryant, 23 Vet. App. at 496).  If the hearing transcripts reflect an understanding of the outstanding issues material to claim substantiation, such that the clarity and completeness of the hearing record is assured, no more is required.  Leavey, slip op. at 11.  In this case, given the information furnished the Veteran in the VCAA letter, the rating decision appealed, and the February 2012 statement of the case (SOC), and the proceedings at the DRO hearing and the Board videoconference, the Board is satisfied that the obligations set forth at 38 C.F.R. § 3.103(c)(2) have been met.   

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance for the purpose of adjudicating whether the claims for service connection for psychiatric disability and for left knee disability should be reopened.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  Any further discussion as to VCAA compliance relative to addressing the claims on the merits is delayed pending further evidentiary development.  


Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. §§ 1110, 1131; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Historically, the Veteran was notified in February 1986 of a January 1986 rating decision granting service connection for right knee chondromalacia but denying service connection for left knee disability as it was not found on the examination for service separation and he had failed to attend a scheduled VA examination.  

The Veteran was notified in August 2005 of a July 2005 rating decision denying reopening of the claim for service connection for left knee disability because new VA treatment records did not show a chronic left knee disability which was related to military service.  

In an April 2008 rating decision, service connection was denied for a depressive disorder, not otherwise specified (and claimed as PTSD as to which the Veteran had not executed and returned the requested information as to putative stressors which he might have sustained) and denied reopening of the claim for service connection for a left knee disorder, including DJD, because new and material evidence had not been submitted.  He was notified of that decision by letter that same month but he did not appeal that decision and, thus, it became final.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014).  

Following the April 2008 rating decision no additional service records were received, and no additional evidence of any kind was received within one-year following notification of the April 2008 rating decision.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Vigil v. Peake, 22 Vet. App. 63, 65 (2008); Cline v. Shinseki, 26 Vet. App. Vet. App. 18, 21 - 26 (2012).  

The Veteran applied to reopen the previously denied claims in August 2009.  The April 2010 rating decision which is appealed found that the additional evidence was new and material for the purpose of reopening the claims for service connection for psychiatric disability and left knee disability, particularly in light of the new theory of entitlement which was asserted, i.e., that each of these claimed disabilities was caused or aggravated by the Veteran's service-connected right knee chondromalacia.  

Regardless of how the RO ruled on the question of reopening, the Board must decide that matter in the first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For applications to reopen, such as this, received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new and material if, and assuming its credibility, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  However, VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  

Evidence Previously on File

The evidence on file at the time of the April 2008 rating decision included the STRs.  The February 1979 examination for service entrance was negative.  In October 1979 the Veteran complained of pain and decreased motion of the left knee, without any injury.  The impression was a strain of the medial collateral ligament.  

In December 1981 the Veteran injured his right knee when he fell down some stairs.  X-rays of both knees were taken in October 1982.  The assessment was questionable spurring of the lateral portion of the distal left femur of the knee.  


The June 1983 examination for service discharge was negative.  In an adjunct medical history questionnaire the Veteran reported having or having had swollen or painful joints; frequent trouble sleeping; depression or excessive worrying; and nervous trouble of some sort.  It was also noted that he had a "Q angle (knocked kneed) of legs" and was nervous concerning his discharge from service related to drug abuse.  

The Veteran underwent VA hospitalization in September 1986 but the discharge summary thereof is not on file.  

On VA examination in June 2005 of the Veteran's right knee and right foot, the examiner opined that Veteran's current weight of 303 lbs. was aggravating his service-connected right knee and right foot problems.  

On VA examination in July 2007, of the Veteran's left knee, the claim file was reviewed.  He was reported to be 71 inches tall and weighed 339 lbs.  He had only one instance of in-service left knee complaint, on October 10, 1979 and the diagnosis at that time with a left knee strain.  The examiner noted that the Veteran was morbidly obese, so much so that just taking off his left knee brace for examination caused him shortness of breath.  After a physical examination and imaging studies, the opinion was that left knee X-ray in October 2005 showed very little wrong with the left knee.  An MRI was fairly normal.  A July 2007 X-ray revealed mild age-acquired DJD of the knee.  It was noted that the Veteran had had only one instance during service of left knee pain in 1979, then diagnosed as a strain, and had no further in-service left knee complaints nor was there evidence of left knee complaints until about 2004.  A 2005 left knee MRI was relatively normal.  It was noted that he was morbidly obese.  The findings on the MRI and X-rays were consistent with and indicative of problems caused by morbid obesity and weight being placed on the knee rather than anything that happened in the past.  There was absolutely no evidence of any substantial trauma to the knee during service.  There was no evidence from the MRI and X-rays that he had any traumatic condition previous to the knee that would cause his current problems.  It was opined that the current left knee problem was due to morbid obesity and minor age-acquired DJD and not anything that happened during service.  (However, the examiner did not specifically address whether the service-connected right knee disability aggravated the current left knee disability, because at that time there was no such contention.)  

The evidence received since the April 2008 prior denial of service connection for left knee disability and psychiatric disability includes the following.  

On VA psychiatric examination in October 2009 the Veteran reported having been on Ritalin during grade school for hyperactivity.  He had been given a general discharge from service under honorable conditions because of substance abuse.  He had not been in combat.  He had been stationed in Germany with a nuclear missile unit and his military occupational specialty had been a voice radio communication and teletype operator.  He had first begun drinking heavily when stationed in Germany.  He had started smoking marijuana in 1981 and started having tension headaches in 1979 at which time he had been prescribed "fentanyl" but the military had discontinued his prescription for this in 1981.  Because he had been told by a friend that marijuana would help control his headaches, he had begun using marijuana in1981.  He had been sent for rehabilitation in Berlin in 1983 after testing positive for "hash" but he reported that this had only been an excuse by his company commander to have the Veteran discharged.  He reported having continued to be treated for tension headaches from 1979 until he was discharged.  In 1979 he was hit in the chest by a tree limb and had coughed up blood. He was injured again in 1982 when an antenna fell on his head but had not reported the second injury.  He had fallen down some stairs in 1981, injuring both knees, for which he was treated during service.  He had not received mental health treatment during service, other than for substance abuse.  He had had some depression during service when he broke up with a girlfriend and because of not being able to complete some training.  

It was noted that the Veteran reported having had to send his son, his only child, to be taken care of by his ex-wife, to whom he had been married form 1990 to 1994.  However, it was observed that VA treatment notes indicated that he reported, in June 2003, that he had developed depression after his wife and daughter died in a vehicular accident in 1983, which was again recorded when he related that history in October 2007 at which time he also reported having had 5 other children by 3 mothers.  When asked if bereavement was one of his problems, he reported that it was and that it was due to loss of a job.  He had applied for Social Security.  He reported no longer drinking but a November 2006 VA progress note indicated that he reported never having consumed alcohol in his life.  He reported having used cocaine when he left service in 1983 until 1988 and having used marijuana from 1981 to 1987, and had used both for his tension headaches.  He had used nicotine form 1977 until he quit smoking in 2009.  He had been hospitalized at Bellaire Hospital in 1997 for depression, which he explained was due to the break-up of a relationship.  He had been hospitalized in 1995 at the North West Memorial hospital for depression, which he reported was due to a divorce.  He had undergone VA hospitalization at Michael E. DeBakey VA Medical Center in June 2003 for depression.  

Currently, the Veteran reported that he was depressed because he was alone and unable to care for himself or his son.  He reported being about 100 lbs. overweight.  No symptoms of PTSD, mania, psychosis or obsessive-compulsive behaviors were noted.  After a mental status evaluation the diagnosis was a dysthymic disorder.  It was noted that these symptoms were not due to the physiological effects of a substance or a general medical condition.  The dysthymic disorder was less likely as not (less than 50/50 probability) caused by or a result of the service-connected right knee chondromalacia.  He had a chronic history of feelings of low self-esteem and depressed mood, beginning in childhood.  His current difficulties with finding a job were related to both his long standing difficulty adjusting as well as his extensive medical problems.  He did not report symptoms of dysthymic disorder related to right knee chondromalacia.  He reported his depressed moods were related to employment and interpersonal relationship problems.  There was no evidence in his military medical records or his current VA medical records that indicated that he had complained about his depressed mood being related to right knee chondromalacia.  

On VA examination in October 2009, to determine if the Veteran's claimed depression and left knee disability were related to his service-connected right knee disability, it was noted that the Veteran was 6 feet and 1 inch tall, and weighed over 310 lbs.  He reported having intermittent swelling with pain, and a sense of giving way.  He reported having fallen in the past.  He had had physical therapy during service but no other postservice treatment other than some anti-inflammatory medications.  He did not use braces or other aids.  He indicated that his knee would swell 3 to 4 times yearly, mainly with sudden weather changes.  He could walk about 200 feet without stopping but would then have left knee pain with shortness of breath.  He stated that his right knee occasionally locked in extension and would then pop.  He now took Motrin.  He had last worked 3 months ago as an industrial inspector.  He had not had surgery or hospitalization for the right knee and he did not describe any flare-ups or incapacitating events.  

As to the Veteran's left knee, he complained of pain and giving way with swelling, and having difficulty using stairs.  He had not had left knee surgery, hospitalization or incapacitating events but used a brace on the left knee.  He reported having had some problems with his left knee beginning during service.  

On physical examination of the Veteran's knees it was noted that he was morbidly obese and became short of breath just taking his shoes off.  There was venous stasis of the lower extremities, with 1-2 pitting edema and distal pulses were 1+, bilaterally.  There was no obvious deformity of the knees and no effusion.  The quadriceps were equal with good muscle tone.  He had a slow non-antalgic gait.  Both knees were stable to varus and valgus stress testing in extension and at 30 degrees of flexion with a negative Lachman's test, negative anterior and posterior Drawer's test, and negative McMurray's test.  There were no posterior masses.  He had a positive patellar grind test, bilaterally.  Range of motion was from 0 degrees of extension to 125 degrees of flexion, actively and passively, and against resistance.  Range of motion was limited by body habitus but not by pain, fatigue, weakness or incoordination with repetitive motion.  There was crepitus during motion of each knee.  He had moderate difficulty getting in and out of a chair but the examiner could not determine if this was due to the Veteran's obesity or due to his knees.  

Right knee X-rays revealed a decreased tibial femoral patellar compartment with osteophyte formation in the adjacent bones.  There was a well-defined lesion in the proximal tibia, which was unchanged from prior examinations, and might represent fibrous dysplasia.  The impression was degenerative changes and findings suggestive of fibrous dysplasia of the proximal tibia, unchanged from prior examinations.  Left knee X-rays revealed a well-defined lesion of the proximal tibia, which was unchanged from prior examinations, and might represent fibrocystic dysplasia.  The findings were suggestive of fibrocystic dysplasia in the proximal tibia, unchanged from prior examinations.  

The examiner stated that the Veteran had mild degenerative changes in the right knee with no evidence of degenerative changes in the left knee, by X-rays.  It was less likely as not that the left knee was secondary to the right knee.  Both knee conditions were significantly aggravated by the Veteran's obesity.  The left knee was significantly more symptomatic than the right knee and the Veteran had not had treatment for the right knee since service.  It was reported that the Veteran had minimal symptoms or complaints regarding the right knee and most of his complaints related to his left knee.  There was no evidence of complaints or treatment of the left knee during service.  It was also noted that the Veteran had worked in construction and welding for many years, and due to this work as well as his morbid obesity the left knee was more likely as not secondary to these factors, and not secondary to the very mild patellofemoral syndrome in the right knee.  

At the October 2011 DRO hearing the Veteran testified that he wore a brace on the left knee and had been told by physicians that his left knee disability was due to his service-connected right knee disability.  When asked if he had a statement from his VA physician that his left knee disability was due to his right knee disability, he stated "I think so..."  Page 7.  He testified that the physician's name was "Dr. Bullet" (spelled phonetically) who had recently retired and that physician was supposed to set him up with an orthopedic surgeon but that this had not yet been done.  Page 15.  

As to psychiatric disability, the Veteran testified that he had been diagnosed as having depression at the time of his examination for service discharge.  He had not been treated for depression during service prior to that time.  Page 11.  He had begun receiving treatment for depression with VA a year or two after service discharge, and was now treated by VA with anti-depressive medication.  Pages 12 and 13.  He had been treated at a VA facility in Lubbock in 1985 and 1986, and later at a VA facility in Dallas in 1986 and 1987.  Page 14.   

Following the DRO hearing the Veteran submitted authorizations to obtain records from the Memorial Herman Hospital and the Kelsey Seybold Clinic.  The RO made two attempts to obtain these records, in October 2011 and again in November 2011, but there was no reply.  By letter of November 15, 2011, the RO informed the Veteran that a second attempt had been made but that ultimately it was his responsibility to obtain such records. 

In December 2012 records of the Kelsey Seybold Clinic were received covering the period from September to October 1997.  In September 1997 it was noted that he smoked tobacco.  As a child he had been on Ritalin for "ADHD" and resumed it 1 1/2 years ago.  There was a notation of "asthma 3 -4 years ago."  There was also a notation that he had depression and tension headaches.  

At the March 2013 Board videoconference the Veteran reported receiving Social Security Administration (SSA) disability benefits due to his service connection right knee and right foot disorders.  Page 3 of that transcript.  He believed that VA did not have these records.  Page 12.  He was claiming service connection for psychiatric disability as secondary to his physical problems.  Page 11.  

Following the Board videoconference the Veteran submitted VA Forms 21-4142, Authorizations and Consent to Release of Information, to obtain records of (1) the Houston Northwest Medical Center, (2) the Tomball Regional Medical Center, (3) the Clear Lake Regional Medical Center, and (4) the Behavioral Hospital of Bellaire.  

Acquired Psychiatric Disorder

It is undisputed that the Veteran was treated for right knee disability during service and that at service discharge he had multiple complaints which could reflect the presence of psychiatric disability, even though the Board must note that his military discharge was for failure to complete a drug rehabilitation program.  

The recent VA examination in October 2009 found that the Veteran had a dysthymic disorder which was less likely as not caused by or a result of the service-connected right knee disability.  However, no opinion was rendered as to whether the service-connected right knee disability aggravated, i.e., worsened, an acquired psychiatric disorder, including a dysthymic disorder, which might otherwise be unrelated to either military service or the service-connected right knee disability.  

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (where the issue was aggravation of pes planus) the Court stated that, where there was an application to reopen a claim, because the Board had remanded the case for an examination to determine the nature and severity of the claimed condition, the examination would not have been necessary unless the claim was to be adjudicated on the merits.  In Falzone, at 404, the Court held that in rendering such assistance (i.e., obtaining a VAX before reopening) "the Board performed a "de facto reopening" of the claim.  

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, this will be deferred pending completion of the additional development of the claim on remand.  

Left Knee Disability

The recent 2009 VA examination found that X-rays revealed that the Veteran had mild degenerative changes in the right knee but none in the left knee.  It was less likely as not that the left knee was secondary to the right knee.  Both knee conditions were significantly aggravated by the Veteran's obesity.  The left knee was significantly more symptomatic than the right knee and the Veteran had not had treatment for the right knee since service.  It was reported that the Veteran had minimal symptoms or complaints regarding the right knee and most of his complaints related to his left knee.  It was also noted that the Veteran had worked in construction and welding for many years, and due to this work as well as his morbid obesity the left knee was more likely as not secondary to these factors, and not secondary to the very mild patellofemoral syndrome in the right knee.  

However, the 2009 VA examiner incorrectly stated that there was no evidence of complaints or treatment of the left knee during service.  In fact, the Veteran was treated for a left knee strain during service and based on a "Q" angle he was noted to be knock-kneed, bilaterally.  Moreover, the 2009 VA examiner did not opine as to whether the Veteran's service-connected right knee chondromalacia aggravated, i.e., worsened, a left knee disability which might otherwise be unrelated to either military service or the service-connected right knee disability.  

Hereby, by providing the Veteran a VA examination there was a de facto reopening of the claim.  Falzone, Id.  Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, this will be deferred pending completion of the additional development of the claim on remand.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for an acquired psychiatric disorder, to include a depressive disorder, is reopened.  To this extent only, the appeal is granted.  

New and material evidence having been submitted as to the Veteran's claim for service connection for a left knee disorder, the claim is reopened.  To this extent only, the appeal is granted.  



REMAND

At the March 2013 Board videoconference the Veteran reported receiving Social Security Administration (SSA) disability benefits due to his service connection right knee and right foot disorders.  Page 3 of that transcript.  He believed that VA did not have these records.  Page 12.  In fact, they are not on file.  However, they must be obtained prior to adjudication of the claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Private Records

The October 2009 VA psychiatric examination noted that the Veteran reported having been hospitalized at Bellaire Hospital in 1997 for depression, which he explained was due to the break-up of a relationship.  He had been hospitalized in 1995 at the North West Memorial hospital for depression, which he reported was due to a divorce.  These records are not on file. 

On VA respiratory examination in December 2009 the Veteran reported having been hospitalized in 1995 of 1996 at the Southwest Memorial Hospital for breathing difficulty, then diagnosed as asthma.  These records are not on file.  

At the March 2013 Board videoconference it was indicated that additional private clinical records would be submitted.  Page 8 (but only releases for such records were subsequently received).  Following the Board videoconference the Veteran submitted VA Forms 21-4142, Authorizations and Consent to Release of Information, to obtain records of (1) the Houston Northwest Medical Center, (2) the Tomball Regional Medical Center, (3) the Clear Lake Regional Medical Center, and (4) the Behavioral Hospital of Bellaire.  

The RO has notified the Veteran that two attempts had been made to obtain records from the Memorial Herman Hospital but that these attempts were unsuccessful.  If the Veteran desires, he may execute and provide another authorization or release for such records and, if he does, the appropriate steps should be taken to obtain them.  

VA Records

At the DRO hearing the Veteran testified that he had been treated at a VA facility in Lubbock in 1985 and 1986, and later at a VA facility in Dallas in 1986 and 1987.  Page 14.  The discharge summary of his VA hospitalization in September 1986 in Dallas, Texas, is not on file.  The appropriate steps should be taken to ensure that such records are on file.  

The October 2009 VA psychiatric examination noted that the Veteran reported having undergone VA hospitalization at Michael E. DeBakey VA Medical Center in June 2003 for depression.  The appropriate steps should be taken to obtain the discharge summary of such hospitalization.  

On VA respiratory examination in December 2009 the Veteran reported having undergone VA hospitalization in August 2009 in Houston, Texas, when he had a tracheostomy.  The appropriate steps should be taken to obtain the discharge summary of such hospitalization.  

At the March 2013 Board videoconference the Veteran testified that he had been found by VA's vocational rehabilitation department to be unemployable, but he believed that these records had not been associated with his file on appeal.  Page 13.  

COPD

The STRs show that in December 1979 the Veteran had a cough which was productive of phlegm.  An examination was normal.  In June 1980 he had nasal congestion and a productive cough.  The left side of his chest was sore.  The assessment was that he had a virus.  The next day the assessment was an acute upper respiratory infection (URI) but it was doubted that it was bacterial in nature.  In June 1981 he complained of left sided chest pain when breathing.  Also in that month he complained of right sided chest pain after someone jumped on his chest during training.  The assessment was a questionable bruised bone or a pulled muscle.

In July 1982 he complained of intercostal pain after being hit by a tree limb on his chest.  The assessment was a stone bruise of the intercostal area.  In October 1982 he had what was assessed to be either the flu or possible a URI.  In November 1982 there was an assessment of a URI.  In March 1982 he had sinus congestion, a cough and headaches.  The assessment was that he had a cold.  

The June 1983 examination for service discharge was negative and a chest X-ray was negative.  In an adjunct medical history questionnaire the Veteran reported, in part, having or having had pain or pressure in the chest; and a chronic cough.  It was also noted that he had tension headaches; he had a frequent cough, smoking one pack of cigarettes daily; and had pressure in his chest and abdomen after long bouts of coughing.  

A September 1995 VA outpatient treatment (VAOPT) record noted that the Veteran had asthma.  

On VA examination in October 2009 it was noted that the Veteran had recently been admitted for severe Pickwickian syndrome which required intubation and later a tracheostomy due to low "title volumes and high CO2 and low PO2."  He currently had a tracheostomy in place and was on O2 continuously.  (Pickwickian syndrome is a complex of obesity, somnolence, hypoventilation, and erythrocytosis, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27th ed. Page1641.).

On VA respiratory examination in December 2009 the Veteran's claim file was reviewed.  It was noted that he had last worked in July 2009 due to breathing and leg problems.  He had a 30 pack year history of smoking, but had quit in 2009.  He also had a past history of polysubstance abuse.  It was reported that the onset of his COPD had been in 1995 and the initial manifestations were difficulty breathing.  The course since then had been intermittent with remissions.  He now continuously used O2, and used inhaled bronchodilators and inhaled anti-inflammatory medication, but he did not use steroids.  He had had a tracheostomy in July 2009 due to "OHS/OSA" and an inability to tolerate the use of a CPAP machine.  He had been hospitalized in 1995 or 1996 at the Southwest Memorial Hospital in Houston, Texas, for breathing difficulty and was told he had asthma.  During VA hospitalization in August 2009 in Houston, Texas, he had a tracheostomy due to "OHS/OSA" and an inability to tolerate the use of a CPAP machine.  

The Veteran had a positive history of a productive cough, wheezing, dyspnea, non-anginal chest pain, fever, anorexia, night sweats, hemoptysis, and asthma.  The examiner noted that the Veteran claimed he was struck in the ribs during service by a tree branch, resulting in his coughing up blood.  He initially reported that he had been hospitalized for this but then stated that he had not been hospitalized.  The STRs contained one brief note of July 22, 1982, stating that the Veteran was struck in the ribs while attempting to break a tree limb.  There was no reference to any respiratory symptoms or hemoptysis.  Apparently, the injury had not been felt to be serious enough to even need a chest X-ray.  He was diagnosed with a bruise of the intercostal area and was treated with an Ace wrap, heat pad, and light duty for 24 hours.  

On physical examination, the Veteran was 72 inches in height and weighed 326 lbs.  This represented a weight loss of more than 10 percent compared to his baseline weight.  He had decreased breath sounds.  There was no chest wall scarring and no deformity of the chest wall.  A review was undertaken of chest X-rays and pulmonary function testing, with the later revealing mild obstruction.  The diagnosis was mild COPD.  It was reported that he was unable to perform any exertional activities due to dyspnea.  It could not be determined how much of his symptoms were due to COPD versus obesity hyperventilation syndrome, deconditioning or his reported asthma without a resort to mere speculation.  The examiner stated that the overwhelming leading cause of COPD was tobacco use.  The STRs revealed that the Veteran's rib injury was a simple bruise/contusion.  This was not the type of injury which would have any prolonged residual problems.  There was no known association between rib contusions and later development of COPD.  The Veteran's COPD was less likely as not caused by the chest injury during service.  It was again noted that he was not currently employed due to breathing problems and his legs.  

At the October 2011 DRO hearing the Veteran testified that he now used bottled oxygen and that he had had an in-service injury to his ribs.  Page 9.  A tree limb had struck his chest during service and had caused him to cough up blood and a week or two later medical evaluators had heard wheezing in his chest, which he had continued to have.  Pages 9 and 10.  He had first been diagnosed with COPD about 10 years ago by either VA or at "Kelsey-Seybold."  He had had a tracheotomy due to COPD.  

Headaches

The STRs show that in July 1981 he complained of fatigue, dizziness, and he reported having had temporal headaches frequently over the past 2 years.  The assessment was that his symptoms were of unknown etiology.  In August 1981 he was given Fiornal for tension headaches.  

The June 1983 examination for service discharge was negative.  In an adjunct medical history questionnaire the Veteran reported having or having had frequent or severe headaches.  It was further noted that he had tension headaches.  

On VA neurology examination in March 2010 the Veteran's claim file and medical records were reviewed.  He reported that since 1979 he had had intermittent headaches in the temporal area which radiated to the back of his neck.  He reported that the pain was constant, and never went away.  He was sensitive to light and abrupt, loud noise.  He reported that he did not take anything for the headache but had learned to live with the pain.  His attacks were not prostrating and during them ordinary activity was possible.  After a neurological examination, the diagnosis was constant chronic headaches, but it was again noted that he complained of having intermittent headaches since 1979.  He had been diagnosed with tension headaches in November 1980.  The examiner concluded that the headaches were not caused by or the result of military service.  

At the October 2011 DRO hearing the Veteran testified that he had headaches during service but did not recall if they were diagnosed as tension or migraine headaches.  He had been prescribed medication during service for headaches and he had continued to have headaches since service.  Also, there was information from "Kelsey-Seybold" and the service representative indicated that an authorization to obtain such evidence would be submitted.  Page 9.  

In a January 2012 addendum, the March 2010 VA examiner stated that the claim file was again reviewed.  It was noted that the VA electronic treatment records showed that the Veteran had been followed up since 1995 but showed no records of headaches.  It was not state that "[t]his is subjective.  Therefore it is not caused or result of one time diagnosis [sic] of Tension headache in service in 1983."  

Right Knee Disability

At the March 2013 Board videoconference the Veteran testified that his service-connected right knee disability was worse since his last VA rating examination.  Thus, an up-to-date VA rating examination is in order.  

Gas or Chemical Exposure

At the March 2013 Board videoconference the Veteran testified that he believed that his claimed headaches and COPD might be due to what he believed had been exposure to gas or chemicals from the nuclear warhead of Pershing missiles, but he unsure of the nature of gas.  The undersigned noted that the opinions on file as to the claims for service connection for headaches and COPD had not addressed this aspect or theory of entitlement.  Page 12.  

Further information is required to verify this alleged incident.  The Veteran should be contacted and requested to provide as much detailed information as possible, including dates and places, as to his recently asserted in-service exposure to gas or chemicals from nuclear warheads of a Pershing missile.  He is hereby informed that if he cannot provide sufficiently clarifying information there can be no attempt to corroborate such exposure.  

If the Veteran does provide sufficiently detailed clarifying information, the appropriate steps should be taken to corroborate or verify that such an incident or exposure actually occurred.  Then, the appropriate steps should be taken to obtain addendum opinions addressing whether it is as likely as not that any such exposure caused or resulted in his development of headaches or COPD, or both.  


Clarification of VA Opinions

The appropriate steps should be taken to obtain addendum opinions addressing whether it is as likely as not that the Veteran's service-connected right knee disability has aggravated, i.e., increased in severity, either his claimed psychiatric disorder or his claimed left knee disorder.  Also, in addressing the latter, i.e., the claimed left knee disorder, the opinion should also address the significance, if any, of the Veteran's (1) having had a left knee strain or sprain during service, (2) X-ray findings of possible or questionable spurring within the left knee, and (3) the "Q" angle found in his left knee during service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

In particular, he should be requested to provide all information relative to all postservice treatment for his knees, COPD, headache, and psychiatric disability, and to execute and return the needed authorization or release forms for obtaining such records.  

This should include: 

(a) Hospitalization at Bellaire Hospital in 1997 for depression; 

(b) Hospitalization in 1995 at the North West Memorial hospital for depression, 

(c) Hospitalization in in 1995 of 1996 at the Southwest Memorial Hospital for breathing difficulty; 

(d) Records of the Houston Northwest Medical Center; 

(e) Records of the Tomball Regional Medical Center; 

(f) Records of the Clear Lake Regional Medical Center; 

(g) Records of the Behavioral Hospital of Bellaire; 

(h) And, records of the Memorial Herman Hospital.  

Based on his response, the RO must attempt to procure copies of all such records from the identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence should be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO should notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative should then be given an opportunity to respond. 

2.  Obtain the records pertaining to his claim or award of SSA disability benefits.  

3.  Obtain the VA records of the Veteran's: 

(a) treatment at a VA facility in Lubbock in 1985 and 1986; 

(b) treatment at a VA facility in Dallas in 1986 and 1987; 

(c) discharge summary of his VA hospitalization in September 1986 in Dallas, Texas, 

(d) discharge summary of his VA hospitalization at Michael E. DeBakey VA Medical Center in June 2003 for depression; 

(e) the discharge summary of his VA hospitalization in August 2009 in Houston, Texas, when he had a tracheostomy.

(f) VA Vocational Rehabilitation folder.  

These records should be associated with the claim file.  

4.  Contact the Veteran and request that he provide as much detailed information as possible, including dates and places, as to his recently asserted in-service exposure to gas or chemicals from the nuclear warheads of a Pershing missile.  He is hereby informed that if he cannot provide sufficiently clarifying information there can be no attempt to corroborate such exposure.  

If the Veteran does provide sufficiently detailed clarifying information, the appropriate steps should be taken to corroborate or verify that such an incident or exposure actually occurred.  

Then, the appropriate steps should be taken to obtain addendum opinions addressing whether it is as likely as not that any such exposure caused or resulted in his development of headaches or COPD, or both.  

5.  Take the appropriate steps to obtain addendum opinions addressing whether it is as likely as not that the Veteran's service-connected right knee disability has aggravated, i.e., permanently increased in severity, his claimed psychiatric disability and his claimed left knee disability.  

6.  Afford the Veteran an examination with regard to his claim for an increased rating for his service-connected right knee disability.  

If needed, the claims file, including a copy of this REMAND, should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims file was reviewed. 

The examiner should conduct all needed other tests or studies and (a) record the range of motion of the right knee, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any; (b) comment on the functional limitations, if any, caused by this service-connected disability.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiners should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

7.  The Veteran is hereby informed that it is his responsibility to report for any examination which is scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

8.  Following the completion to the extent possible of the development requested above, the RO should readjudicate the claims.

If the claims remain denied, the Veteran should be provided a Supplemental SOC (SSOC) and afforded the appropriate period of time to response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


